Hubbard, J.
By St. 1820, c. 65, § 1, it was enacted, “ that in all cases of persons meeting each other on any bridge, turnpike, or other road, travelling with carriages, wagons, carts, sleds, sleighs, or other vehicle, the persons so meeting shall seasonably turn, drive, and convey their carriages, wagons,” &c., “ tu the right o f th ".entre of the travelled part of such bridge, *216turnpike, or road, so as to enable each other’s carriages, wagons,” &c. “ to pass each other without interference or interruption.” This statute is reenacted in the Rev. Sts. c. 51, § 1. And by the Rev. Sts. c. 25, § 3, it is also the duty of surveyors of highways, when any such way is incumbered with snow, forthwith to “ cause the same to be removed, or so trodden down, as to make the way safe and convenient.”
In the present case, the defendant contends that he was “ to the right of the centre ” of the wrought part of the road, and consequently was not guilty of violating the law of the road, for the breach of which the plaintiff brings his suit; and he relies on the case of Clark v. The Commonwealth, 4 Pick. 125, to support his position. That case originated m a prosecution against Clark, for not turning his wagon to the right of the centre of the travelled part of the road in Rutland; and it came before the court on a petition for a writ of certiorari to the court of common pleas. In support of the petition, on the evidence offered to sustain it, it was contended that by the travelled part of the road was meant the part wrought and made for travel. And the court, in giving their opinion, say, that by “ the travelled part ” was intended that part which is usually wrought for travelling; and that a traveller, “ if he turns to the right of the centre of the wrought part, so that there is room on the ivrought part for the other traveller to pass,” does not incur the statute penalty. We have no doubt of the correctness ot the ruling in that case, and that the revised statutes are to receive a similar construction. But the circumstances there considered are different from those in the case at bar, and they do not control it. We are now called upon to apply the law, which is a most beneficial one, and'conducive to the safety and convenience of all the inhabitants of the Commonwealth, to a state of the public road, when, from the season of the year, and the quantity of snow on the ground, the wrought path was obscured from the eye, and the travelled and beaten path was on the right of the centre of the wrought path. And here we cannot doubt but that the path then beaten and travelled by those passing and repassing on the- way, with their sleds and sleighs, was *217one of those roads contemplated by the framers of the statute, and within its spirit and purview, and that the wrought part is not, for the time being, the travelled path to which the law of the road is restricted ; but that the law is as well applicable to the path, as actually travelled upon the snow, as it is to the wrought part in different seasons of the year. That the statute is not limited to highways or town ways, is established by the case of Commonwealth v. Gammons, 23 Pick. 201, where the law was fully considered, and was held applicable to collisions on all roads travelled; the intent of the law being to extend protection to all travellers in passing over ways, whether public or private.
On the view thus taken of the statute, we are satisfied with the ruling of the court below, which, we think, was guarded with careful preciseness.

Exceptions overruled.